DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

This application is in condition for allowance except for the presence of Claims 1-6, 11-15 where were non-elected without traverse (See the 11/20/20 Response to Election/Restriction). Accordingly, Claims 1-6, 11-15 are cancelled.

Response to Amendment

	Currently, the pending Claims are 7-10, 16-20. The examined Claims are 7-10, 16-20, with Claims 7, 17, 20 being amended herein. 

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous objections of record and rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Applicant has mainly amended Claim 7 to require that among contents of the second material “in each of the positive electrode layer, the negative electrode layer, the current collecting layer, and the insulating layer,” a difference between a maximum content and a minimum content is 30 vol% or less.
	Furthermore, Applicant presents arguments versus the prior art references of record (Pages 6-8 of Remarks). First, Applicant argues that as outlined in Table 1 of the instant Specification, the two instantly claimed vol% ranges of Claim 7 are critical to forming a battery where deformation, breakage, and short circuits are prevented after integral sintering (Page 7 of Remarks). Applicant notes that the comparison between Examples 1-13 and Comparative Examples 1-10 in Table 1 clearly illustrates the unexpected/critical results associated with control of said two vol% ranges (Page of Remarks). Applicant, at a minimum, argues that the prior art references of record neither teach nor obviate why one skilled in the art would arrive at the specific arrangements of vol% ranges as outlined in Claim 7, especially when the prior art references of record do not explicitly teach the use of a material having a glass transition 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 7-10, 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to independent Claim 7 are Shibata et al. (WO 2015/170481), Kim et al. (“Fabrication of a high lithium ion conducting lithium borosilicate glass”), Ueki et al. (US 2012/0251878), Uchida (US 2015/0194680), and Hirobe (JP 2013-157195, using the provided English machine translation for citation purposes).

Shibata teaches a solid battery (Title, Abstract, [0014]). As illustrated in Figure 1, Shibata teaches that the solid battery comprises a positive electrode layer (11), a negative electrode layer (12), and a solid electrolyte layer (13) positioned between the positive and negative electrode layers ([0014]). As illustrated in Figure 2, Shibata teaches that the solid battery further comprises a negative electrode current collector (22A) which is associated with the negative electrode layer ([0073]). Shibata teaches that the positive electrode layer comprises a binder therein, wherein the binder is, for example, R2O-SiO2-B2O3, wherein R is an alkali metal such as lithium ([0015], [0038]-[0039]). Similarly, Shibata teaches 2O-SiO2-B2O3 ([0043], [0051]). Finally, Shibata teaches that the solid electrolyte layer is made, at least in part, of a solid electrolyte material which comprises, for example, Li2O, SiO2, and B2O3 therein ([0053]). Shibata teaches that with respect to the content of binder material (e.g. Li2O-SiO2-B2O3) within a given layer, modulation of the relative amount of binder material affects the consequent strength, volumetric energy density, and discharge capacity characteristics of the respective layer ([0040]-[0041], [0050]-[0051]).
Kim teaches the fabrication of a lithium ion conducting glass (Abstract). Kim teaches that a lithium borosilicate, such as Li2O-SiO2-B2O3, has been systematically studied for use as an ionically conductive material in a lithium-based solid-state battery (Introduction). In particular, Kim teaches that Li2O-SiO2-B2O3 is particularly advantageous insofar as it exhibits excellent chemical and thermal stability characteristics (Introduction).
Ueki teaches a lithium secondary battery (Abstract, [0001]). As illustrated in Figure 3, Ueki teaches that the battery comprises a negative electrode (40), wherein the negative electrode comprises a negative electrode layer (43) and a negative electrode current collector (42) ([0066]-[0068]). As illustrated in Figure 3, Ueki teaches that the negative electrode layer comprises an insulating layer (44) formed thereon ([0066]-[0068]). Ueki teaches that the insulating layer comprises a binder therein, wherein the binder utilized is the same binder utilized in the negative electrode layer ([0039], [0050]). Ueki teaches that the insulating layer contains conductive pathways therein which allow for charge carriers, such as lithium ions, to travel therethrough ([0012]). Furthermore, Ueki teaches that the presence of the insulating layer helps reduce the likelihood of internal short-circuits due to, for example, delamination of the negative electrode layer ([0012]).
Uchida teaches a lithium secondary battery (Abstract, [0001]). As illustrated in Figures 2-5, Uchida teaches that the battery comprises a negative electrode current collector (ZC) ([0045]). As 
Hirobe teaches a solid state battery (Abstract, [0001]). Hirobe teaches that the battery comprises a solid electrolyte layer, a positive electrode layer, and a negative electrode layer, wherein each of said layers comprises a lithium ion conductive glass material therein ([0009], [0018], [0021], [0025]). Hirobe teaches, for example, that the aforementioned layers each contain the same amount of the lithium ion conductive glass material therein such that the difference between its maximum content and its minimum content within each layer is zero ([0045], [0047], [0048]). Hirobe teaches that when a solid state battery is manufactured via the firing of a laminated body, problems such as warping, peeling, and cracking may occur ([0005]). However, Hirobe teaches that the aforementioned control of the content of the lithium ion conductive glass material helps not only enhance the bending strength and density characteristics of each layer, but also helps prevent the occurrence of defects such as warpage, peeling, and cracks after firing ([0010]-[0011], [0030]-[0031]).

However, independent Claim 7 requires that (1) each of the positive electrode layer, the negative electrode layer, the current collecting layer, and the insulating layer contains a second material having a glass transition point of 500°C or less in an amount of 10 vol% to 60 vol%, and (2) among contents of the second material in each of the positive electrode layer, the negative electrode layer, the 
As illustrated in Table 1 of the instant Specification, and upon comparison of Examples 1-13 and Comparative Examples 1-10, specifically control of the aforementioned (1) and (2) vol% ranges in the instantly claimed manner is critical in nature and yields unexpectedly beneficial battery characteristics.

While the prior art of record may, at a minimum, discloses that modulation of the relative amount of binder material (e.g. Li2O-SiO2-B2O3) affects the consequent strength, volumetric energy density, and discharge capacity characteristics of a given electrode or electrolyte layer, the prior art references of record neither teach nor obviate why one skilled in the art would arrive at the specific arrangements of vol% ranges as outlined in Claim 7 (especially with respect to volt% ranges as they pertain to materials within a current collector and insulating layer as instantly claimed).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729                                                                                                                                                                                          
/ULA C RUDDOCK/               Supervisory Patent Examiner, Art Unit 1729